Shaw C. J.
afterward drew up the opinion of the Court. This action depends upon the same principles, with that of Pruden v. Alden, ante, 184. The only difference is, that in this *200case, the docket of the term at which the license is alleged to have been granted, is not missing; but in the present case a certificate under the hand of the clerk, issued at the time, and acted upon at the sale, is produced.
The certificate of license, signed by the clerk, and now produced, though strong evidence of the fact of adjudication and grant of a license, is not the regular and proper evidence of such grant, in the first instance ; as an execution is not tne regular evidence of a judgment. But upon proof or presumption of the loss of the record of a judgment, such execution would be strong prima facie secondary evidence; because the one recites the other, and both emanate from the same authority.
As evidence of the loss, there is proof of the loose manner, in which the records of that period, and the memoranda, from which records were intended to be made up, were preserved. The long and uninterrupted possession and undisputed title to the estate, which could only have been good under a valid license and a confirmation of the title by the demandants, by taking the proceeds, are facts leading to the same conclusion. Whether such an acceptance of the proceeds, would amount to an estoppel in pais, technically, we do not decide ; it is however evidence tending to show the acquiescence of the demandants in a title which presupposes such license. This settlement was made seventeen years ago, by those who had the best means of knowing whether there was such a license, and the strongest interest to contest it.
We are to take notice that petitions for licenses were not entered at the beginning of the term, and placed upon the docket in thé ordinary course of common law actions, but were granted upon petition, commonly without opposition, which petitions' were usually presented at some leisure moment towards the end of the term. Supposing such a petition were read and granted and handed to the clerk, and he minuted the allowance on the petition, and laid it aside to enter it on his docket, and make up his record afterwards, we are strongly inclined to the opinion, that it would have been a good authority from which an extended record could be made up, by the proper officer, and until a fuller record could be made up. it *201would stand as good evidence of the act of the court granting such license. Many other circumstances concur to prove the fact of such a license being granted, and the existence and loss of the record of it, from which it would be competent for a , jury to find the truth of the case; and the opinion of the Court, therefore, is, that the guardian’s deed was valid and passed a good title to the tenant.